          Case 2:14-cr-00021-KJM Document 146 Filed 10/06/20 Page 1 of 11

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:14-CR-00021-KJM
12                       Plaintiff,
13             v.                                      ORDER
14    OMAR KABILJAGIC,
15                       Defendant.
16

17                  Defendant, represented by counsel, moves for compassionate release and a

18   reduction of his sentence to time served under 18 U.S.C. § 3582(c). Defendant makes this request

19   in light of the increased risks he says the coronavirus pandemic (“COVID-19”) poses to him as

20   someone who is in custody in a halfway house, with his particular health issues. Mot., ECF No.

21   135. The government opposes, Opp’n, ECF No. 142, and defendant has replied, Reply, ECF No.

22   143. Having reviewed the parties’ briefing, for the following reasons, the court DENIES

23   defendant’s motion.

24   I.       BACKGROUND

25                  It cannot reasonably be disputed that “[d]ue to the novel coronavirus pandemic, we

26   are in extraordinary times.” United States v. Daniels, No. 19-CR-00709-LHK (NC), 2020 WL

27   1815342, at *2 (N.D. Cal. Apr. 9, 2020) (internal quotation marks and citation omitted). The

28   crisis triggered by the virus is global, leading to many emergency declarations, including a
                                                       1
      Case 2:14-cr-00021-KJM Document 146 Filed 10/06/20 Page 2 of 11

 1   presidentially declared national emergency. See Proclamation No. 9994, 85 Fed. Reg. 15,337
 2   (Mar. 13, 2020). Predictably, as the coronavirus has spread throughout the United States, it has
 3   reached jails and correctional facilities as well. See, e.g., United States v. Daniels, No. 19-CR-
 4   00709-LHK (NC), 2020 WL 1815342, at *3 (N.D. Cal. Apr. 9, 2020) (citing Timothy Williams,
 5   et al., Jails are Petri Dishes, N.Y. Times (Mar. 31, 2020) 1 ).
 6                      Defendant Omar Kabiljagic is an inmate in BOP custody, following his conviction
 7   of two counts of making false, fictitious, and fraudulent claims in violation of 18 U.S.C. § 287
 8   (filing fraudulent tax returns). 2 ECF Nos. 83, 85. On August 25, 2017, the previously assigned
 9   district judge sentenced Kabiljagic to 51 months imprisonment and 24 months supervised release.
10   ECF No. 106. His projected release date is November 16, 2020, based on his application of good
11   conduct time, and he has served approximately 40 months, or ninety-one percent of his fifty-one-
12   month sentence. Opp’n, Ex. 1 (“Inmate Data”), ECF No. 142-1, at 2; Opp’n, ECF No. 142, at 2.
13                      On April 10, 2020, defendant filed a pro se motion to reduce his sentence to time
14   served; see generally Pro Se Mot., where at the time, the federal Bureau of Prisons (BOP)
15   reported 388 federal inmates and 201 BOP staff diagnosed with the virus and 13 inmate deaths.
16   Id., (citing BOP, COVID-19 Cases (updated daily). 3 As of this writing, BOP reports 1,813
17   federal inmates and 733 BOP staff who have confirmed positive test results for COVID-19 and
18   124 inmate deaths nationwide. BOP, COVID-19 Cases (updated daily) (accessed October 2,
19   2020).
20                      Responding to the risks in the federal prisons, Attorney General William Barr has
21   issued two memoranda to the BOP Director, directing BOP to maximize the release of inmates to
22   home confinement at institutions most affected by COVID-19, by making individualized
23

24            1   https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html.
25
              2   The relevant statute is titled false, fictitious or fraudulent claims.
26
              3
             As have other courts, this court takes judicial notice of the information presented by the
27
     BOP at https://www.bop.gov/coronavirus/ (accessed on April 13, 2020); See Daniels, 2020 WL
28   1815342, at *3.
                                                             2
      Case 2:14-cr-00021-KJM Document 146 Filed 10/06/20 Page 3 of 11

 1   determinations balancing inmates’ vulnerability to infection and public safety. See Mem. from
 2   U.S. Att’y Gen. William Barr to Director of Bureau of Prisons (April 3, 2020) (second
 3   memorandum supplementing original after passage of the CARES Act) 4 .
 4                   On April 13, 2020, the court appointed the Office of the Federal Defender to
 5   represent defendant on his pending request. Min. Order, ECF No. 130. A day later, on April 14,
 6   defense counsel filed a status report, ECF No. 132, notifying the court defendant had been
 7   transferred from FCI Taft to FCI Mendota. On June 19, 2020, defendant was transferred from
 8   FCI Mendota to the GEO Reentry Inc. (RRC), a halfway house in Oakland, California. Mot.,
 9   ECF No. 135; Opp’n at 2.
10                   On July 20, 2020, defendant through counsel, has renewed his motion for
11   compassionate release. See generally Mot. Since June 19, 2020, defendant, who is 49 years old,
12   has been serving his sentence at a halfway house in Oakland, California, which houses 62 men.
13   Mot. at 2; see Opp’n, Ex. 1 (“Inmate Profile”), ECF No. 142-1, at 5. Defendant explains he lives
14   in a “dorm-style room with five other men . . . the men do not wear masks in the dorm room[,]
15   there is no ability to socially distance in this home [and] a number of people in the house have
16   tested positive for COVID-19, some became so seriously ill that they were taken to the hospital.”
17   See Mot. at 2:5–9. Moreover, defendant argues his chronic hypertension, high cholesterol and
18   latent tuberculosis place him at heightened risk for severe illness from COVID-19. Id. at 7;
19   Medical Records, Ex.1 (“BOP Health Services Record”), ECF No. 139-1, at 2 (under seal) (BOP
20   medical chart noting defendant’s health problems include hyperlipidemia and hypertension). 5
21                   The government opposed, see Opp’n, and defendant replied. Reply, ECF No. 143.
22   The court hereby SUBMITS the matter without a hearing and resolves it here.
23

24          4   Available at https://www.justice.gov/file/1266661/download.
25
            5  Defendant submitted this record in camera and requested the court seal it due to the
26   sensitivity of defendant’s medical records. The court granted the request to seal, ECF No. 138,
27   and considers the document here. The medical records document defendant’s medical encounters
     at BOP Health Services on April 10, 2019 and June 19, 2020. BOP Health Services Record at 1–
28   3.
                                                       3
       Case 2:14-cr-00021-KJM Document 146 Filed 10/06/20 Page 4 of 11

 1   II.    LEGAL STANDARD
 2                  Defendant brings his motion for release under 18 U.S.C. § 3582(c)(1)(A)(i), which
 3   allows a court to modify a sentence under certain circumstances. Under the current version of the
 4   statute, a motion for modification may be made by either the Director of the Bureau of Prisons or
 5   by a defendant “after the defendant has fully exhausted all administrative rights to appeal[.]”
 6   18 U.S.C. § 3582(c)(1)(A).
 7                  In order to modify a sentence and grant compassionate release following
 8   exhaustion, as relevant here, a district court engages in a two-step process. First, it must consider
 9   the familiar 18 U.S.C. § 3553(a) factors applicable at the original sentencing, to the extent they
10   remain applicable at the time a motion is brought. 18 U.S.C. § 3582(c)(1)(A). Second, the court
11   must find that “extraordinary and compelling reasons warrant such a reduction.” Id. 18 U.S.C.
12   § 3582(c)(1)(A)(i). An alternative provision provides for consideration of a motion by a
13   defendant who is 70 years or older, and so is not applicable here. 18 U.S.C. § 3582(c)(1)(A)(ii).
14                  The Sentencing Commission has addressed what qualifies as “extraordinary and
15   compelling reasons” to release a defendant from BOP custody in a policy statement. See
16   U.S.S.G. § 1B1.13. Since passage of the First Step Act, many courts have held that the policy-
17   statement provision, previously applicable to § 3582, “no longer fits with the statute,” United
18   States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019), and
19   therefore “federal judges are no longer constrained by the BOP Director’s determination of what
20   constitutes extraordinary and compelling reasons for a sentence reduction,” United States v.
21   Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020). At the same
22   time, a court can give the policy statement some weight in determining a request for
23   compassionate release. United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086, *3
24   (D. Me. July 11, 2019) (existing policy statement provides “helpful guidance,” but “is not
25   ultimately conclusive given the statutory change”). In resolving the instant motion, this court, as
26   it has in other similar cases, considers the Sentencing Commission’s policy statement as
27   guidance, without determining whether it is binding in this context. See United States v. Head,
28   No. 2:08-CR-00093-KJM-2, 2020 WL 3180149, at *1 (E.D. Cal. June 15, 2020) (collecting cases
                                               4
       Case 2:14-cr-00021-KJM Document 146 Filed 10/06/20 Page 5 of 11

 1   finding U.S.S.G. § 1B1.13 no longer limiting but considering the policy statement as guidance).
 2   The court notes that, in addition to listing possible “extraordinary and compelling reasons,” §
 3   1B1.13 “imposes an additional consideration of whether the defendant is a danger to the safety of
 4   any other person or to the community.” United States v. Numann, No. 3:16-CR-00025-TMB,
 5   2020 WL 1977117, at *2 (D. Alaska Apr. 24, 2020) (citing U.S.S.G. § 1B1.13(2)).
 6   III.    DISCUSSION
 7               A. Exhaustion
 8                  As a threshold matter, defendant argues he was not required by 18 U.S.C.
 9   § 3582(c)(1)(A) to file a third administrative request for compassionate release after being
10   transferred to a halfway house in Oakland, California, because twice before he had already made
11   requests for a reduction in sentence to the BOP Warden. Mot. at 1–3. The government counters
12   that defendant has not exhausted administrative remedies. Opp’n at 6–7. It contends, despite his
13   transfer to the RRC, defendant remains in custody of the BOP, and accordingly must submit a
14   request for compassionate release to the Sacramento Residential Reentry Manager (RRM) for the
15   BOP’s Western Sector, Ms. Christine Hilliard. Id. Ms. Hilliard stands in the stead of the Warden
16   for inmates designated to RRCs within the Western Sector, and retains authority over all case
17   management decisions, including requests for sentence reductions. Id. Generally, exhaustion
18   requires defendant seek compassionate release with the BOP and exhaust all appeals or show that
19   at least 30 days have lapsed and BOP has failed to respond to defendant’s request, whichever is
20   earlier. 6 See United States v. Miller, No. 2:16-CR-00269-BLW, 2020 WL 113349, at *2
21   (D. Idaho Jan. 8, 2020). Here, defendant originally filed his request for a transfer to home
22   confinement and a reduction in his sentence on April 4, 2020, using a form evidently available to
23   him at FCI Taft; he directed his request to “Steven Merlak, Warden.” Pro Se Mot. at 29; Pro Se
24   /////
25   /////
26           618 U.S.C. § 3582(c)(1)(A) states defendant may make a motion “after the defendant has
27   fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the
28   warden of the defendant's facility, whichever is earlier.”
                                                       5
       Case 2:14-cr-00021-KJM Document 146 Filed 10/06/20 Page 6 of 11

 1   Mot., Ex. 1 (“Inmate Request to Staff”), ECF No. 128, at 1. 7 In his request, defendant
 2   specifically raised concerns about the planned transfer of inmates to other facilities. See Inmate
 3   Request to Staff at 1 (“I am at an even greater risk than the ‘average’ inmate at other BOP
 4   facilities . . . due to . . . my immenient [sic] pending transfer . . . to another facility[] . . . and
 5   exposure via buses, planes, holding cells . . . .”). On April 6, 2020, defendant received a copy of
 6   a blanket memo response addressed to “Camp Inmate Population” from “D. Patrick, Executive
 7   Assistant/Grievance Coordinator,” saying that “individual responses will not be provided, nor will
 8   any future requests regarding this same matter be addressed”; rather “due to the current decision
 9   by the Bureau of Prisons to close the facility and the subsequent transfer of all inmates, each of
10   you will have to make this request at your new facility.” Pro Se Mot. at 7 (citing Pro Se Mot., Ex.
11   5 (“Taft April 6, 2020 Mem.”), ECF No. 128, at 45). The response also notes that FCI Taft staff
12   “has not been provided guidance by [] BOP regarding the Attorney General’s Memorandums
13   involving any revised procedures for an inmate’s placement on Home Confinement. Therefore,
14   current procedures will remain in place.” Taft April 6, 2020 Mem.
15                   Evidently, defendant was not able to appeal the denial from the request made at
16   FCI Taft, because BOP’s declined to consider the request and all others like it. 8 Id. On April 14,
17   2020, defendant was transferred from FCI Taft to FCI Mendota where he filed a second request
18   for compassionate release and received no response before being transferred on June 19, 2020, to
19   the halfway house in Oakland, California. Reply at 2.
20   /////
21

22           7 The government notes that “[t]his document is not raised by defendant in the instant
     Motion, nor does the BOP have record of this request,” Opp’n at 6 n.3, but fairly construed
23   defendant’s Inmate Request to Staff filed with the Warden at FCI Taft is such a request. See
24   Inmate Request to Staff at 29. On the first page of defendant’s request he cites § 3582(c)(1)(A).
     Id.
25           8 See United States v. Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL 1536155, at *1

     (E.D. Wash. Mar. 31, 2020) (finding defendant moving for compassionate release during
26   COVID-19 pandemic “effectively exhausted her administrative remedies by petitioning the BOP,
27   giving them notice, and being told she does not have any other administrative path or remedies
     she can pursue,” because “[a]ny further attempt to exhaust administrative remedies at this time
28   would be futile”).
                                                            6
      Case 2:14-cr-00021-KJM Document 146 Filed 10/06/20 Page 7 of 11

 1                   Nonetheless, the government argues exhaustion has not been satisfied here,
 2   because defendant did not re-file his request with the Sacramento-based RRM. 9 Defendant
 3   counters the BOP Program Statement 5050.050 that governs administrative request for a
 4   reduction in sentence for federal prisoners, see Reply, Ex. 1 (“BOP Program Statement”), ECF
 5   No. 143-1, does not include a provision that directs a prisoner who is transferred to make a
 6   request for compassionate release to a RRM. Reply at 2. This court, in United States v. Dailey,
 7   analyzed a similar situation where a defendant filed his motion for compassionate release while
 8   incarcerated at a different facility and had no “apparent reason to know he would be transferred.”
 9   United States v. Dailey, No. 2:13-CR-00118 KJM, 2020 WL 4504449, at *2 (E.D. Cal. Aug. 5,
10   2020). There, this court found “defendant’s request made to the Warden of FCI Herlong was
11   sufficient to trigger the thirty-day exhaustion period . . . ,” and defendant’s motion “[was]
12   properly before the court.” Id. Accordingly, on this record, the court finds defendant has
13   exhausted administrative remedies, and his motion is properly before the court.
14              B. “Extraordinary and Compelling Reasons”
15                  Because the court finds defendant’s motion is properly before the court, it
16   considers his argument that the COVID-19 pandemic constitutes a compelling reason for his
17   release. See Mot. at 2–4. Specifically, he contends “his chonic [sic] underlying health condition
18   leave him at an increased risk for severe illness from COVID-19” because “both hypertension and
19   latent tuberculosis (TB) may create increased risks for severe illness or death from COVID-19.”
20   Reply at 5; BOP Health Services Records (under seal), ECF No. 139-1, at 2 (BOP medical chart
21   noting defendant’s health problems include hyperlipidemia and hypertension); id., Ex. 2, ECF No.
22   139-2, at 2 (BOP medical records describe defendant’s high blood pressure, high cholesterol and
23   latent TB as “chronic problems” and “significant medical disorder”). Additionally, in his April 4
24   request to BOP, defendant himself says he “has a history of hypertension,” suggesting this is a
25   condition he had in the past. Inmate Request to Staff at 2. However, the government challenges
26
            9 Defense counsel notes on August 13, 2020, a copy of defendant’s compassionate release
27
     request with supporting documents was mailed to the RRM, Ms. Christine Hilliard. See Reply at
28   2 n.2.
                                                        7
      Case 2:14-cr-00021-KJM Document 146 Filed 10/06/20 Page 8 of 11

 1   defendant’s claim that his conditions present the type of serious physical or medical conditions
 2   that substantially diminish his ability to provide self-care within his halfway house. Opp’n at 12.
 3                   In particular, the Centers for Disease Control and Prevention (CDC) has
 4   concluded that among “the most common” underlying conditions for hospitalization with
 5   COVID-19 is “hypertension (49.7%).” 10 Moreover, on April 17, 2020, the CDC confirmed,
 6   “[m]ore than half (805; 54.4%) of hospitalizations occurred among men” and “among the 1,482
 7   laboratory-confirmed COVID-19–associated hospitalizations reported through COVID-NET, . . .
 8   366 (24.7%) were aged 18–49 years.” Id.
 9                  The CDC’s Guidance for Correctional & Detention Facilities notes that the
10   circumstances in these facilities present “unique challenges for control of COVID-19
11   transmission among incarcerated/detained persons, staff, and visitors,” with the observation that
12   “[c]onsiderations when assessing close contact include the duration of exposure (e.g., longer
13   exposure time likely increases exposure risk) and the clinical symptoms of the person with
14   COVID-19 (e.g., coughing likely increases exposure risk, as does exposure to a severely ill
15   patient).” 11 Moreover, “[c]ontact tracing may be more feasible and effective in settings where
16   incarcerated/detained individuals have limited contact with others (e.g., celled housing units),
17   compared to settings where close contact is frequent and relatively uncontrolled (e.g., open
18   dormitory housing units).” Reply at 7 (quoting Opp’n Ex. 2 (“CDC Interim Guidance”), ECF No.
19   142-3, at 27). Some courts have concluded, not unreasonably, that “[t]he danger of COVID-19 to
20   high-risk individuals who are imprisoned is likely much greater than to those who are free to take
21
            10 CDC, Hospitalization Rates and Characteristics of Patients Hospitalized with
22
     Laboratory-Confirmed Coronavirus Disease,
23   https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm (last updated April 17, 2020) (last
     accessed August 25, 2020). The CDC lists the following underlying medical conditions as
24
     increased risk factors: the most common being hypertension (49.7%), next obesity (48.3%),
25   chronic lung disease (34.6%), diabetes mellitus (28.3%), and cardiovascular disease (27.8%).

26          11CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
27   Correctional and Detention Facilities, https://www.cdc.gov/coronavirus/2019-
     ncov/community/correction-detention/guidance-correctional-detention.html (last accessed
28   October 2, 2020).
                                                       8
       Case 2:14-cr-00021-KJM Document 146 Filed 10/06/20 Page 9 of 11

 1   their own protective measures.” United States v. Esparza, No. 1:07-CR-00294-BLW, 2020 WL
 2   1696084, at *2 (D. Idaho Apr. 7, 2020) (footnote omitted).
 3                  The government argues defendant’s claims regarding the prevalence of COVID-19
 4   at the RRC and lack of health and safety measures taken in response to the pandemic are false.
 5   Opp’n at 12 (citing Opp’n, Ex. 2 (“Lange Decl.”) ¶ 24, ECF No. 142-3 (“to date only one resident
 6   at the facility has tested positive for COVID-19 and . . . made a full recovery.”)). In his reply,
 7   defendant acknowledges neither defense counsel nor defendant has access to resident’s medical
 8   information and defendant’s allegations are based on personal observations of other residents in
 9   the Oakland halfway house being medically evacuated due to COVID-19 complications. Reply at
10   7. While the government represents the RRC and its operating group have coordinated efforts
11   with the BOP to limit inmates’ exposure to COVID-19 through social distancing; see Lange Decl.
12   ¶¶ 12, 18, the government does not respond to defendant’s arguments that the RRC does not
13   provide widespread testing or that masks are not worn in the dorm room. See Mot. at 2.
14   Additionally, Mr. Lange’s declaration is not inconsistent with defendant’s statements that he was
15   not permitted to visit the doctor, that all cleaning in the house is done between 6 a.m. and 9 a.m.
16   by the residents, and common areas are not continually disinfected throughout the day. See Mot.
17   at 8 (citations omitted); see generally Lange Decl.
18                  Assessing the totality of the record before it, the court concludes extraordinary and
19   compelling reasons exist for defendant’s compassionate release. He is 49 years of age, male, with
20   a history of hypertension, high cholesterol and latent TB, which corresponds with the CDC’s
21   identification of persons at higher risk for COVID-19 hospitalization. Thus, on this record, the
22   court finds that “unprecedented, extremely serious health risk posed by continued detention,
23   exacerbated by [defendant’s] health conditions, constitutes a compelling reason” for a reduction
24   in defendant’s sentence to time served. Cf. Daniels, 2020 WL 1815342, at *4; cf. also United
25   States v. Gonzalez, 2020 WL 1536155, at *2 (finding compassionate release warranted under the
26   “other reasons” category of USSG § 1B1.13, cmt. n.1(D)).
27   /////
28   /////
                                                        9
      Case 2:14-cr-00021-KJM Document 146 Filed 10/06/20 Page 10 of 11

 1               C. Sentencing Commission Policy Statements
 2                  The Sentencing Guidelines instruct that “the court should consider the sentencing
 3   factors set forth in 18 U.S.C. § 3553(a) when deciding a motion for compassionate release, and
 4   that the court should not grant a sentence reduction if the defendant poses a risk of danger to the
 5   community, as defined in the Bail Reform Act.” Esparza, 2020 WL 1536155, at *3 (citing
 6   U.S.S.G. § 1B1.13); see also 18 U.S.C. § 3582(c)(1)(A)(i). While this Guidelines provision is
 7   advisory at best, if still applicable after passage of the First Step Act, the court nevertheless
 8   considers dangerousness.
 9                  Nothing in the record rebuts defendant’s representation that he does not present a
10   risk of danger to the community as articulated in 18 U.S.C. § 3142(g). On June 19, 2010,
11   defendant was transferred to the RRC because BOP found he was at a “minimum risk recidivism
12   level,” see Opp’n, Ex. 1 (“Inmate Profile”), ECF No. 142-1 at 5 (quoting docket entry dated
13   November 24, 2019). The court also gives some weight to defendant’s representation that he is
14   permitted to leave the halfway house during the day, wearing an ankle monitor to work as a
15   paralegal for attorney Timothy McCandless. Reply at 10. Moreover, the underlying criminal
16   conduct was not a crime of violence. Defendant has no history of violence and has conducted
17   himself well while in prison. 12
18                  The court also, however, considers defendant’s release plan, which includes self-
19   quarantine at a friend’s residence in Antioch, California, or in an apartment that his employer,
20   Mr. McCandless, will provide. Pro Se Mot. at 30; Mot. at 14. The court has conferred with the
21   Probation Office that will be responsible for supervising Mr. Kabiljagic in the Northern District
22   of California, which has determined Mr. Kabiljagic’s release plan to reside in Antioch, California,
23   is not appropriate given the presence of other residents in the home unwilling to comply with
24
            12 The BOP’s Inmate Profile-Progress Report dated July 22, 2020, confirms on
25   September 20, 2017, defendant received “security classification minimum” and on October 24,
     2017, defendant “completed GED or HS diploma.” Additionally, on October 24, 2019, defendant
26   was “cleared for food service.” See generally Inmate Profile; Mot., Ex. 4 (“Associate Arts
27   Degrees”), ECF No. 135-2, at 2–4 (showing defendant’s Associates in Science and Associates in
     Arts degrees with high honors from Taft College); id., Ex. 5 (“BOP Certificates”), ECF No. 135-
28   3, at 2–36.
                                                        10
      Case 2:14-cr-00021-KJM Document 146 Filed 10/06/20 Page 11 of 11

 1   Probation’s conditions. Without more detail on the exact living arrangements available to
 2   defendant as may be provided by the attorney prepared to hire him upon release, the court is
 3   unable to determine whether that is a viable option. 13
 4                  Accordingly, upon evaluation of all the factors to be considered in imposing a
 5   sentence, 18 U.S.C. § 3553(a), and on balance, this court finds the combination of factors
 6   preclude granting Mr. Kabiljagic’s motion at this time.
 7   IV.    CONCLUSION
 8                  For the foregoing reasons, defendant’s motion for compassionate release is
 9   DENIED, but without prejudice to his proposing an acceptable release plan.
10                  This order resolves ECF No. 135.
11                  IT IS SO ORDERED.
12   DATED: October 5, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
            13Defendant’s moving papers indicate the attorney who will hire him can provide an
27
     apartment in Bakersfield, but Probation has advised the court the attorney currently has an office
28   in Modesto, and any living arrangements are likely to be provided there.
                                                       11
